 


114 HR 5415 IH: HELPS Act
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 2d Session 
H. R. 5415 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Ms. Stefanik (for herself and Mr. Messer) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income student loan payments made by an employer on behalf of an employee. 
 
 
1.Short titleThis Act may be cited as the Helping Employers Lessen Payments for Students Act of 2016 or the HELPS Act.  2.Exclusion for employer student loan payments (a)In generalSection 127(c)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (A), by redesignating subparagraph (B) as subparagraph (C), and by inserting after subparagraph (A) the following new subparagraph: 
 
(B)the payment by an employer, on behalf of an employee, of any indebtedness of the employee under a qualified education loan (as defined in section 221(d)(1)) or any interest relating to such a loan (but only to the extent such payments for any taxable year do not exceed $10,000), and.  (b)Denial of double benefitSection 221(e)(1) of such Code is amended by inserting before the period at the end the following: , or for which an exclusion is allowable under section 127. 
(c)Effective dateThe amendments made by this section shall apply to payments after December 31, 2015.   